Citation Nr: 9927067	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in August 1991.  The statement of 
the case was issued in September 1991.  A substantive appeal 
was received in November 1991.  The Board remanded the case 
in April 1996 for additional development of the evidence.

In March 1992, the veteran's representative submitted a 
request to cancel an RO hearing scheduled that same day.

The Board notes that by rating action in March 1999, the RO 
denied service connection for drug abuse and brain damage, 
entitlement to nonservice connected pension benefits and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).  By letter dated in March 
1999, the RO notified the veteran of those determinations.  
However, the RO sent that letter to an old address of the 
veteran as the record shows that he submitted his current 
address in September 1998.  The Board refers this matter to 
the RO for reissuance of the notice of the March 1999 rating 
action to the veteran's correct address.


FINDING OF FACT

The veteran's tinnitus had its onset during active duty, as a 
result of noise exposure from an explosion in August 1970.


CONCLUSION OF LAW

Service connection is established for tinnitus. 38 U.S.C.A. 
§§  1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that the veteran was treated 
for a perforated left eardrum caused by a loud concussion 
explosion in August 1970.  The veteran reported pain and 
ringing of the left ear.  Possible nerve damage was also 
noted.  On separation examination in April 1971, bilateral 
neurosensory hearing loss was noted. 

Form DD 214 shows that the veteran was awarded the Combat 
Infantryman's Badge indicating that he was exposed to combat 
during active service.  

By rating action in December 1971, service connection was 
granted for left perforated eardrum on the basis of the 
service medical records.

A July 1992 VA outpatient examination report shows that the 
veteran reported that he had ringing in both ears since 
service and that it was getting worse.  The diagnosis was 
tinnitus. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. § 1110. 
(West 1991).  In considering claims of veterans who engaged 
in combat, the adverse effect of not having an official 
report of an inservice injury or disease can be overcome by 
satisfactory lay or other evidence which shall be sufficient 
proof of service occurrence or aggravation if consistent with 
the circumstances, conditions, or hardships of service. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).

It is the Board's judgment that the record is sufficient to 
establish entitlement to service connection for tinnitus.  
The service medical records show that the veteran sustained 
an injury to the left ear from a loud explosion during 
combat.  The post-service medical records relate his current 
tinnitus to that injury and noise exposure in service.  
Although the service medical records do not specifically show 
a diagnosis of tinnitus, there is sufficient medical evidence 
to demonstrate that tinnitus is the result of the noise 
exposure in service.  Therefore, the Board concludes that 
entitlement to service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for tinnitus is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

